DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶) where # denotes the page number and ¶ denotes the paragraph number in the pregrant publication corresponding to this application, US 2019/0330064. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 4/6/2021 was received and entered. In that reply:
Claim(s) 1-18, 100-101, and 120-123 were pending.
Claim(s) 1, 12, 16, and 17 were amended.
Claim(s) 120-123 were new.
Claim(s) 19-99 and 102-119 were acknowledged as cancelled.
As reflected in the attached Examiner-Initiated Interview Summary, a series of interviews were conducted to resolve outstanding issues with the goal of placing the application in condition for allowance. These interviews resulted in the Applicant filing a Supplemental Response dated 6/16/2021. In that reply: 
Claim(s) 1-18, 100-101, and 121-123 is/are pending.

Claim(s) 19-99 and 102-119 is/are acknowledged as cancelled.

Response to Arguments
Specification
	I. Hyperlink and/or browser-executable code.
	With respect to the objection to the disclosure because it contains an embedded hyperlink and/or other form of browser-executable code, the objection is obviated by amendment and is accordingly WITHDRAWN. 

Claim Objections
	I. Informalities.
	With respect to the objection to Claim 12 for certain informalities, the objection is obviated by amendment and is accordingly WITHDRAWN. 

Claim Rejections – 35 U.S.C. §§ 102-103
I. With respect to the rejection of Claim(s) 1, 2, 5, 10, 11, 12, 16, and 100-1011 under 35 U.S.C. 102(a)(1) as being anticiapted by Zhang, et al., Direct imprinting of microcircuits of graphene oxides film by femtosecond laser reduction, Nano Today 2010; 5: 15-20 with Supplementary Data (hereinafter “Zhang at __”), internet version accessed online at https://www.sciencedirect.com/science/article/pii/S1748013210000046#app1 on 29 September 
II. With respect to the rejection of Claim(s) 10-15 under 35 U.S.C. 103 as being unpatentable over Zhang, et al., Direct imprinting of microcircuits of graphene oxides film by femtosecond laser reduction, Nano Today 2010; 5: 15-20 with Supplementary Data (hereinafter “Zhang at __”), internet version accessed online at https://www.sciencedirect.com/science/article/pii/S1748013210000046#app1 on 29 September 2020 (hereinafter “Zhang web at __”), and Video, the rejection is WITHDRAWN in view of the amendment, as discussed above. 
III. With respect to the rejection of Claim(s) 1, 2, 5, 10, 11, 12, 13, 16, 100, 101 under 35 U.S.C. 102(a)(1) as being anticiapted by Lin, et al., Laser-induced porous graphene films from commercial polymers, Nature Communications 2014; 5: 5714, pp. 1-8 (hereinafter “Lin at __”), as understood, the traversal is on the grounds that – succinctly stated – Lin does not teach limitations 1(b), 1(b)(ii), 16(a), 16(b), and 100(b)(ii). See generally (Remarks of 4/6/2021 at 27-31). 
The rejection of independent Claim 1 is withdrawn for several reasons: First, the explicit statements on the record2 that Lin does not teach multiple lase passes (limitation 1(b)(ii)(A)) and does not utilize a laser having a focal plane (limitation 1(b)) are noted and are given weight. The Applicant’s knowledge of, and expertise in their own work is acknowledged. Second, on see generally (Remarks of 6/16/2021 at 14) – this language is describing a degree of specificity not taught by the Lin reference. 
The rejection of independent Claim 16 is withdrawn, as the claim now specifies a controlled atmosphere chamber (i.e. limitation 16(a)), whereas Lin refers to irradiation under "ambient conditions." (Lin at 2, col. 1 - "results").
The rejection of independent Claim 100, containing parallel language as recited in Claim 1, is withdrawn for the same reasons.
The rejection is WITHDRAWN. 
IV. With respect to the rejection of Claim(s) 14-15 under 35 U.S.C. 103 as being unpatentable over Lin, et al., Laser-induced porous graphene films from commercial polymers, Nature Communications 2014; 5: 5714, pp. 1-8 (hereinafter “Lin at __”), the rejection is WITHDRAWN in view of the discussion accompanying “Rejection III” above. 
V. With respect to the rejection of Claim(s) 1-5 and 9-16 under 35 U.S.C. 103 as being unpatentable over Herring, et al., A Novel Method for the Templated Synthesis of Homogeneous Samples of Hollow Carbon Nanospheres from Cellulose, J. Am. Chem. Soc. 2003; 125: 9916-9917 (hereinafter “Herring at __”) in view of: (i) Zhang, et al., Direct imprinting of microcircuits of graphene oxides film by femtosecond laser reduction, Nano Today 2010; 5: 15-20 with Supplementary Data (hereinafter “Zhang at __”), internet version accessed online at https://www.sciencedirect.com/science/article/pii/S1748013210000046#app1 on 29 September 2020 (hereinafter “Zhang web at __”), and Video, and (ii) Lin, et al., Laser-induced porous graphene films from commercial polymers, Nature Communications 2014; 5: 5714, pp. 1-8 
VI. With respect to the rejection of Claim(s) 6-7 under 35 U.S.C. 103 as being unpatentable over Herring, et al., A Novel Method for the Templated Synthesis of Homogeneous Samples of Hollow Carbon Nanospheres from Cellulose, J. Am. Chem. Soc. 2003; 125: 9916-9917 (hereinafter “Herring at __”) in view of: (i) Zhang, et al., Direct imprinting of microcircuits of graphene oxides film by femtosecond laser reduction, Nano Today 2010; 5: 15-20 with Supplementary Data (hereinafter “Zhang at __”), internet version accessed online at https://www.sciencedirect.com/science/article/pii/S1748013210000046#app1 on 29 September 2020 (hereinafter “Zhang web at __”), and Video, (ii) Lin, et al., Laser-induced porous graphene films from commercial polymers, Nature Communications 2014; 5: 5714, pp. 1-8 (hereinafter “Lin at __”), and further in view of: (iii) US 2014/0234200 to Tour, et al., the rejection is WITHDRAWN in view of the discussion accompanying “Rejection V” above.
VII. With respect to the rejection of Claim(s) 8 and 18 under 35 U.S.C. 103 as being unpatentable over Herring, et al., A Novel Method for the Templated Synthesis of Homogeneous Samples of Hollow Carbon Nanospheres from Cellulose, J. Am. Chem. Soc. 2003; 125: 9916-9917 (hereinafter “Herring at __”) in view of: (i) Zhang, et al., Direct imprinting of microcircuits of graphene oxides film by femtosecond laser reduction, Nano Today 2010; 5: 15-20 with Supplementary Data (hereinafter “Zhang at __”), internet version accessed online at https://www.sciencedirect.com/science/article/pii/S1748013210000046#app1 on 29 September 2020 (hereinafter “Zhang web at __”), and Video, (ii) Lin, et al., Laser-induced porous graphene films from commercial polymers, Nature Communications 2014; 5: 5714, pp. 1-8 (hereinafter “Lin Converting waste paper to multifunciotnal graphene-decorated carbon paper: from trash to treasure, J. Mater. Chem. A 2015; 3: 13926-13932 (hereinafter “Ye at __”), the rejection is WITHDRAWN in view of the discussion accompanying “Rejection V” above.
VIII. With respect to the rejection of Claim(s) 1, 2, 5, 6, 10, 11, 12, 13, 14, 15, 16, 100, and 101 under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/175060 to Tour, et al. (cited by Applicants, 11-2015; C01B 31/04), the traversal is on the grounds that – succinctly stated - Tour does not teach limitations 1(b), 1(b)(ii) and 100(b)(ii). (Remarks of 4/6/2021 at 33-37). Similar statements to those made in traversing “Rejection III’ were made.3 These have been given appropriate weight, and the Applicant’s knowledge of, and expertise in their own work is acknowledged. Likewise, similar remarks regarding the “utilizing a laser having a focal plane” language made above in addressing “Rejection III” apply here. 
Claim 16 has been amended in the Supplementary Response dated 6/16/2021 to include at least the “laser having a focal plane” language. This is persuasive. As above, this language is understood as requiring a degree of specificity not taught by Tour.  
	The rejection is WITHDRAWN. 

Allowable Subject Matter
I. Claims 1-18, 100-101, and 121-123 are allowed.
	Search of the prior art did not reveal the features of the properly construed claims with the requisite specificity. 
	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S. Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As discussed in the Interview Summary, the heading of the rejection omitted Claims 100-101. These claims were rejected in the body of the rejection. 
        2 See (Remarks of 4/6/2021 at 27-28) (“Thus, no one knows what this movie shows better than the inventors (i.e., Dr. Tour and his research group). Dr. Tour and his research group, as well as Applicant, affirmatively state, without any reservations, that the Lin 2014 Supplemental Material movie does not, in any fashion, show, disclose, teach, utilizing a laser having a focal plane to subject carbon precursor to more than one exposure of laser irradiation per limiation 1(b). Dr. Tour and his research group, as well as Applicant, further affirmatively state, without any reservations, that the Lin 2014 Supplemental Material movie (A) does not, in any fashion show, disclose, or teach utilizing the laser to perform multiple lase passes over the same area of the material and (B) does not show, disclose, or teach utilizing the laser upon overlapping regions of lased areas of the material per limitation l(b)(ii).”).
        3 See (Remarks of 4/6/2021 at 34).